Citation Nr: 0120991	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant contends that he was in the Commonwealth Army 
of the Philippines, United States Armed Forces in the Far 
East (USAFFE), during World War II.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  After the 
RO had certified the appeal and sent the case to the Board, 
the appellant sent an additional correspondence with 
enclosures to the Board.  Accordingly, on November 1, 2000, 
the Board remanded the case to the RO to consider the 
additional evidence submitted from the appellant and to 
resubmit a request for service verification of the appellant.  
The RO has completed the action requested and the case is now 
ready for appellate review.


FINDING OF FACT

The U.S. Army Reserve Personnel Center (ARPERCEN) and the 
National Personnel Records Center (NPRC) have certified that 
the appellant has no qualifying active military service.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
claim with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  However, the Board finds that a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute.  A review of 
the evidence shows that all relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  The Board further notes the May 1999 Statement of the 
Case, the July 1999 Supplemental Statement of the Case, and 
the April 2001 Supplemental Statement of the Case informed 
the appellant of the pertinent law and regulations, as well 
as the nature of the evidence which would substantiate his 
claim.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the appellant under the VCAA.  As 
the RO fulfilled the duty to assist, and because the change 
in law has no material effect on adjudication of his claim, 
the Board finds that it can consider the merits of this 
appeal without prejudice to him.  Bernard v Brown, 4 Vet. 
App. 384 (1993).

The appellant contends that he served as a member of the 
Commonwealth Army of the Philippines USAFFE.  He submitted 
documents that he contends show he served from November 24, 
1941, until February 15, 1946.

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The term "veteran" 
refers to a person who served in the active military, naval 
or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2000).  Service in the Regular Philippine Scouts, specified 
service as a Philippine Scout in the Regular Army or in the 
Commonwealth Army of the Philippines, and certain guerrilla 
service is included for compensation benefits.  38 C.F.R. § 
3.8 (2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In September 1989, the appellant submitted a claim for VA 
benefits, VA Form 21-526, alleging that he served on active 
duty from November 1941 to February 1946.  He listed his date 
of birth as April 17, 1919.  The RO contacted ARPERCEN to 
verify the appellant's service.  In response, ARPERCEN 
informed the RO that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was informed of this finding and a denial of 
his claim for VA compensation benefits in a letter dated in 
September 1990.

In September 1998, the appellant filed an informal claim for 
VA benefits, alleging that he was a recognized member of the 
Philippine Commonwealth Army, USAFFE, inducted on November 
24, 1941.  He submitted a copy of an Affidavit for Philippine 
Army Personnel, dated in December 1945, and a Certification 
from General Headquarters, Armed Forces of the Philippines, 
Office of the Adjutant General, dated in September 1998, 
which indicate that he served on active duty with USAFFE from 
November 1941 to February 1946.  

At the RO's request, the appellant filed a formal claim, VA 
Form 21-526, in November 1998.  He noted on this form that 
his service dates were May 1941 to May 1943.  He noted again 
that his date of birth was April 17, 1919.  In January 1999, 
the RO again denied the claim on the basis that the records 
did not show that he had the required military service to be 
eligible for VA benefits.

The appellant appealed the January 1999 rating action and 
requested a hearing.  A hearing was held in July 1999 before 
a hearing officer at the RO.  The appellant testified that he 
was a veteran of World War II and had enlisted on December 7, 
1941.  He further contended that during the war he suffered 
from "malaria due to lack of food and shelter."  In a July 
1999 Supplemental Statement of the Case, the RO continued to 
deny the appellant's claim.  The RO certified the appeal to 
the Board.

In November 1999, the Board received a letter from the 
appellant enclosed with a duplicate copy of the Affidavit for 
Philippine Army Personnel, dated in December 1945.  In 
addition, the appellant's correspondence contained a copy of 
W.D., A.G.O. Form No. 24, showing that the appellant's middle 
initial was "J" rather than "M" and noting that this 
individual had service from November 24, 1941 to February 15, 
1946.  The Board points out that the "Enlistment Record" 
portion of this document notes that the individual's date of 
birth was April 13, 1917.  Due to this additionally received 
evidence, in November 2000, the Board remanded the case to 
the RO for further development.

The RO contacted NPRC and provided the additional evidence in 
an attempt to verify the appellant's alleged service.  In a 
March 2001 response, NPRC notified the RO that there was no 
change in the prior negative certification.  Based on this 
evidence, in an April 2001 Supplemental Statement of the 
Case, the RO continued to deny the appellant's claim for VA 
benefits.

The Board concurs with the RO that the evidence submitted by 
the appellant is not probative of service in the United 
States Armed Forces.  The appellant has not provided any 
evidence which satisfies the requirements of 38 C.F.R. § 
3.203 as acceptable proof of service.  Although the appellant 
submitted a copy of a W.D, A.G.O. Form No. 24, NPRC reviewed 
this evidence and could not verify the appellant's alleged 
service.  The Board also notes that this form has a different 
middle initial than the appellant has noted on his claims 
forms and other correspondences.  Further, the W.D., A.G.O. 
Form No. 24 notes a different date of birth than the 
appellant has noted on his claims forms.  In addition, the 
appellant has not alleged the same period of active service 
in all of his correspondences to the VA.  Therefore, the 
Board finds that evidence submitted in support of the claim 
may not be accepted as verification of service for VA 
purposes.  To the contrary, VA is prohibited from finding 
verified service based upon such evidence.  See Duro, 2 Vet. 
App. at 532.

Inasmuch as the service department's verification of the 
appellant's service is binding on VA and there is no valid 
evidence of service under 38 C.F.R. § 3.203, the Board must 
conclude that the appellant has not established that he is a 
veteran for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Basic eligibility for VA benefits is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

